19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 1 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 2 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 3 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 4 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 5 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 6 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 7 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 8 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 9 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 10 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 11 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 12 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 13 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 14 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 15 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 16 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 17 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 18 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 19 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 20 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 21 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 22 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 23 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 24 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 25 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 26 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 27 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 28 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 29 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 30 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 31 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 32 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 33 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 34 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 35 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 36 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 37 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 38 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 39 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 40 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 41 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 42 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 43 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 44 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 45 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 46 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 47 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 48 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 49 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 50 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 51 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 52 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 53 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 54 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 55 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 56 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 57 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 58 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 59 of 60
19-58084-mlo   Doc 1   Filed 12/30/19   Entered 12/30/19 14:18:43   Page 60 of 60
